DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered. By this amendment, claims 14, 22, and 32 are amended and claims 14-32 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 22, and 32 are indefinite because the claimed structure cannot be reasonably determined. In particular, it is unclear to a person of ordinary skill in the art if Applicants intend each of claims 14, 22, and 32 to be drawn to the structure of the subcombination (i.e. “control unit”) alone, or alternatively, Applicants intend each of claims 14, 22, and 32 to be drawn to the structure of the “control unit” in combination with the “carrier”. 

Because a potential infringer of claims 14, 22, and 32 would not know if direct infringement requires creation or importation (i.e. possession) of the subcombination “control unit” alone, or if direct infringement requires possession of the combination “control unit” and “carrier,” claims 14, 22, and 32 are indefinite under 35 U.S.C. §112(b).
To overcome this particular 35 U.S.C. §112(b) rejection and assuming Applicant’s original specification supports such an amendment under 35 U.S.C. §112(a), the Examiner recommends (by way of example only) that if it is Applicant’s desire to claim only the combination “control unit”, the body of each of claims 14, 22, and 32 must be amended to include (or positively recite) only structure from the claimed control unit. Alternatively, if it is Applicant’s desire to claim the combination “carrier” in addition to the “control unit”, the preambles of claims 14-32 must be amended to reflect Applicant’s intent (e.g. claim 14 could be amended to recite --A system comprising--).
For interpretation purposes, the carrier is treated as an intended use limitation.
Claims 15-21 and 23-31 are further rejected due to dependence from claims 14 or 22.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16, 18, 22-24, 26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egloff (U.S. 2012/0040544, previously cited). Regarding claim 14, Egloff discloses a control unit, the control unit 100/200 comprising: at least one processing device (see paragraph [0054]); a circuit electrically coupled to the at least one processing device (see paragraph [0054]); a housing 106/206 configured to contain the at least one processing device and the circuit and for releasably connecting to a carrier via a mechanical connection, the housing including: a pair of electrical contacts 138/222 exposed on a planar surface of the housing, the electrical contacts being electrically coupled to the circuit and configured to establish an electrical connection with an exposed electrical contact on a planar surface of the carrier when the housing is connected to the carrier via the mechanical connection (see Figures 1B, 2A, 2C, 6A, 6C, 7, 8, 9A-E). It is respectfully submitted that the recitations “wherein the electrical contact exposed on the planar surface of the housing is arranged to enable the housing to maintain the electrical connection during rotation of the housing with respect to the carrier when the housing is connected to the carrier via the mechanical connection” and “wherein, when the housing is connected to the carrier via the mechanical connection, both of the electrical contacts in the pair of electrical contacts electrically contact the exposed electrical contact on the planar surface of the carrier” are .  
Regarding claim 15, Egloff discloses that the control unit 100/200 includes a transceiver for receiving and sending data, including receiving and/or transmitting signals to a control device for stimulating nerves (see paragraph [0054]). It is respectfully submitted that the transceiver is the claimed “primary antenna contained within the housing and configured to communicate with a secondary antenna associated with an implant unit configured for placement in the subject”.
Regarding claim 16, Egloff discloses that the housing is configured to include a flexible portion 116/216 (see Figures 1B, 2A, 2C, 6A, 6C, 7, 8, 9A, and 9B).
Regarding claim 18, Egloff discloses that the housing 106 may be made of a plastic (see paragraph [0044]), which is considered a “particulate substance.”
Regarding claim 22, Egloff discloses a control unit 100/200, comprising: at least one processing device (see paragraph [0054]); a circuit electrically coupled to the at least one processing device (see paragraph [0054]); a housing 106/206 configured to contain the at least one processing device and the circuit and for releasably connecting to a carrier via a mechanical connection in a center portion of the housing, the housing including: a pair of electrical contacts 138/222 on a planar surface of the housing distinct from the center portion, the pair of electrical contacts being electrically coupled to the circuit and configured to establish an electrical connection with at least one portion of the carrier when the housing is connected to the carrier via the mechanical connection (see Figures 1B, 2A, 2C, 6A, 6C, 7, 8, 9A-E). It is respectfully submitted that the recitations “such that the pair of electrical contacts on the planar surface of the housing is in a planar configuration and substantially flush with the electrical contact exposed on the planar surface of the carrier when the housing is connected to the carrier via the mechanical 
Regarding claim 23, Egloff discloses that the control unit 100/200 includes a transceiver for receiving and sending data, including receiving and/or transmitting signals to a control device for stimulating nerves (see paragraph [0054]). It is respectfully submitted that the transceiver is the claimed “primary antenna contained within the housing and configured to communicate with a secondary antenna associated with an implant unit configured for placement in the subject”.
Regarding claim 24, Egloff discloses that the housing is configured to include a flexible portion 116/216 (see Figures 1B, 2A, 2C, 6A, 6C, 7, 8, 9A, and 9B).
Regarding claim 26, Egloff discloses that the housing 106 may be made of a plastic (see paragraph [0044]), which is considered a “particulate substance.”
Regarding claim 30, Egloff discloses that the pair of electrical contacts are disposed equidistant from a center of the housing (see Figure 2B). 
Regarding claim 31, Egloff discloses that the pair of electrical contacts are disposed equidistance from a center of the housing (see Figure 2B).
Regarding claim 32, Egloff discloses a control unit, the control unit 100/200 comprising: at least one processing device (see paragraph [0054]); a circuit electrically coupled to the at least one processing device (see paragraph [0054]); a housing 106/206 configured to contain the at .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Egloff (U.S. 2012/0040544, cited above) in view of Paquet (U.S. 2012/0029309). Egloff discloses the invention substantially as claimed, but fails to disclose that the housing includes a rigid portion located in a central portion of the housing distinct from each end portion of the housing, wherein the end portions of the housing are configured to bend approximately 15-60 degrees. Paquet teaches a flexible housing 20 that includes a rigid portion 21 located in a central portion of the flexible housing distinct from each end portion of the flexible housing, wherein the end portions .

Claims 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Egloff (U.S. 2012/0040544, cited above). Regarding claims 19, 20, 27 and 28, Egloff discloses the invention substantially as claimed, but fails to disclose that the flexible housing includes a ferrite substance that reflects/absorbs a radiofrequency signal transmitted by an antenna contained within the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the housing of Egloff from a ferrite substance that reflects/absorbs a radiofrequency signal transmitted by an antenna contained within the housing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 21 and 29, Egloff discloses the invention substantially as claimed, but fails to disclose that the housing is at least three times as large in a lateral direction as in a height direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the housing of Egloff to be at least three times as large in a lateral direction as in a height direction, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 .
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.  Regarding the rejection of the claims as being anticipated by Egloff, the Applicant argues that Egloff fails to disclose “wherein, when the housing is connected to the carrier via the mechanical connection, both of the electrical contacts in the pair of electrical contacts electrically contact the exposed electrical contact on the planar surface of the carrier.” As discussed above, this recitation and others like it do not further limit the claimed control unit, but rather are dependent on the structure of the unclaimed carrier. As discussed above, given the appropriate carrier, the control unit of Egloff would satisfy the claim limitations. For example, if the mechanical connection were a flexible mechanical connection, then rotation of the control unit with respect to the carrier and both of the electrical contacts in the pair of electrical contacts electrically contacting the exposed electrical contact on the carrier would be possible. Furthermore, this newly-added limitation is based on “when the housing is connected to the carrier”, and is thus a conditional requirement that need not be met (i.e. the control unit need not contact the carrier) to satisfy the claim limitations. For at least the reasons give above, the rejections stand.
Regarding the rejections of claims 17, 19-21, 25, and 27-29 under 35 USC 103, Applicant fails to present any arguments specific to the rejections, rather only alleging that the rejections fail to overcome the deficiencies of Egloff. As such, for at least the reasons given above, the rejections are considered to stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (U.S. Patent No. 8,463,388), which discloses a control unit 30 including a pair of electrical contacts 372/373 exposed on a planar surface that are capable of contacting a carrier (see Figures 2 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792